        Case 2:19-cv-02117-JWL-ADM Document 16 Filed 10/15/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF KANSAS


WILLNETTA MILLER,                                  Case No: 2:19-cv-02117-JWL-ADM

               Plaintiff,
                                                   ELECTRONICALLY FILED
v.

CAPITAL ONE BANK (USA), N.A.,

               Defendants.


                   JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, Willnetta Miller (“Plaintiff”), and Defendant Capital One Bank (USA), N.A..

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to the

dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE, with each

party to bear its own costs and fees. The Plaintiff and Defendant respectfully request that this Court

enter any further order necessary to effectuate the dismissal of this action with prejudice.

JOINTLY SUBMITTED BY:

      /s/ Hilary Velandia (with permission)            /s/ Nicole Forsythe
      Hilary Velandia, Kansas Bar No. 23499            Nicole Forsythe, Bar No. 24476
      CONNER & WINTERS                                 Forsythe Law Office LLC
      4000 One Williams Center                         104 W. 9th Street, #404
      Tulsa, OK 74172                                  Kansas City, Missouri 64105
      Telephone: (918) 586-5693                        (816) 730-9120
      Facsimile: (918) 586-8649 Email:                 nicole@forsythelawoffice.com
      hvelandia@cwlaw.com                              COUNSEL FOR PLAINTIFF
      COUNSEL FOR DEFENDANT
        Case 2:19-cv-02117-JWL-ADM Document 16 Filed 10/15/19 Page 2 of 2



                                    CERTIFICATE OF SERVICE


       I hereby certify that on the 14th day of October 2019, I electronically filed the foregoing

Stipulation of Dismissal using the CM/ECF System, which will notify all registered parties.


Hilary Velandia, Kansas Bar No. 23499
CONNER & WINTERS
4000 One Williams Center
Tulsa, OK 74172
Telephone: (918) 586-5693
Facsimile: (918) 586-8649 Email:
hvelandia@cwlaw.com
COUNSEL FOR DEFENDANT



                                                        /s/ Nicole Forsythe
                                                        Nicole Forsythe, Bar No. 24476
                                                        Forsythe Law Office LLC
                                                        104 W. 9th Street, #404
                                                        Kansas City, Missouri 64105
                                                        (816) 730-9120
                                                        nicole@forsythelawoffice.com
                                                        Attorney for Plaintiff, WILLNETTA MILLER




                                                    2
